Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.	Claims 1, 5, 7, 9, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon (US 20190098485 A1) in view of Beattie (US 20170195396 A1). 
As per claim 1, Kenyon teaches a dynamic subscriber profile service (DSS) (Kenyon, ¶0017, home subscriber server (HSS)), comprising: 
a location identification module that receives location information corresponding to a plurality of devices (Kenyon, ¶0018 and ¶0021, data attribute 112 which receives data or information related to address or location corresponding to the various devices (i.e. laptop, wireless device, etc.); a database storing service features associated with location attributes (Kenyon, ¶0018 and ¶0020, home component 104 stores the transient or static (i.e. charging characteristics, policies for network access, provided services; these are all service features associated with location attributes);
and a processor coupled to the location identification module and the database (Kenyon, ¶0028, controller within an HSS), the processor is configured to identify a location of a device of the plurality of devices (Kenyon, ¶0028 and ¶0036, the controller 
	However, Kenyon does not explicitly teach each of the plurality of devices having a set of device-specific features, wherein the plurality of devices belong to one user having a plurality of subscriber profiles; in response to the determining and the identified location of the device, selecting a device profile from the plurality of subscriber profiles; or dynamically building a new device profile as a function of the determined attribute data, the identified location and the device; and updating one of the plurality of subscriber profiles for the user associated with the device in response to the selected device profile according to one or more service features associated with an attribute of the location or adding the new device profile according to the one or more service features associated with the attribute of the location and the set of device-specific features. 
 	In the same field of endeavor, Wright teaches each of the plurality of devices having a set of device-specific features (Beattie, ¶0020, same or different type of devices such as tablet, laptop, smartphones, or any type of computing device (thus they have specific device features), wherein the plurality of devices belong to one user having a plurality of subscriber profiles (Beattie, ¶0005, plurality devices associated with one or more users having associated user profile(s)); in response to the determining and the identified location of the device (Beattie, ¶0024, in response to identifying or determining location information of the user device), 
or dynamically building a new device profile as a function of the determined attribute data, the identified location and the device; and updating one of the plurality of subscriber profiles for the user associated with the device in response to the selected device profile according to one or more service features associated with an attribute of the location (Beattie, ¶0024 and ¶0030, software update for updating user devices in the system such as user profiles for the user associated with the device(s) in response to the identified or selected device profile according to type of services associated with location identified information (i.e. attribute)) or adding the new device profile according to the one or more service features associated with the attribute of the location and the set of device-specific features. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Beattie into invention of Kenyon in order to provide efficient delivery of media content to the masses to enhanced quality-of-service for users, improved functionality for users, and additional features for users.  Such enhancements and improvements to content delivery technologies may provide for improved customer satisfaction, improved user experiences, and increased savings for service providers. 

As per claim 5, Kenyon teaches a method of operating a dynamic subscriber profile service (DSS) (Kenyon, ¶0017, a method of operating a home subscriber server (HSS)), the method comprising: receiving, at the DSS, a location of a subscriber device 
	However, Kenyon does not explicitly teach each of the plurality of devices having a set of device-specific features, wherein the plurality of devices belong to one user having a plurality of subscriber profiles; in response to the determining and the identified location of the device, selecting a device profile from the plurality of subscriber profiles; or dynamically building a new device profile as a function of the determined attribute data, the identified location and the device; and updating one of the plurality of subscriber profiles for the user associated with the device in response to the selected device profile according to one or more service features associated with an attribute of the location or adding the new device profile according to the one or more service features associated with the attribute of the location and the set of device-specific features. 
 	In the same field of endeavor, Wright teaches each of the plurality of devices having a set of device-specific features (Beattie, ¶0020, same or different type of devices such as tablet, laptop, smartphones, or any type of computing device (thus they or dynamically building a new device profile as a function of the determined attribute data, the identified location and the device; and updating one of the plurality of subscriber profiles for the user associated with the device in response to the selected device profile according to one or more service features associated with an attribute of the location (Beattie, ¶0024 and ¶0030, software update for updating user devices in the system such as user profiles for the user associated with the device(s) in response to the identified or selected device profile according to type of services associated with location identified information (i.e. attribute)) or adding the new device profile according to the one or more service features associated with the attribute of the location and the set of device-specific features. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Beattie into invention of Kenyon in order to provide efficient delivery of media content to the masses to enhanced quality-of-service for users, improved functionality for users, and additional features for users.  Such enhancements and improvements to content delivery technologies may provide for improved customer satisfaction, improved user experiences, and increased savings for service providers. 

As per claim 9 as applied to claim 5 above, Kenyon does not explicitly teach wherein the service feature is charging-related information.
	In the same field of endeavor, Beattie teaches wherein the service feature is charging-related information (Beattie, ¶0015, cost related information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Beattie into invention of Kenyon in order to provide efficient delivery of media content to the masses to enhanced quality-of-service for users, improved functionality for users, and additional features for users.  Such enhancements and improvements to content delivery technologies may provide for improved customer satisfaction, improved user experiences, and increased savings for service providers. 
	As per claim 12 as applied to claim 5 above, Kenyon teaches, wherein a home subscriber server (HSS) incorporates the DSS (Kenyon, ¶0017, HSS). 
As per claim 16, Kenyon teaches a method of operating a dynamic subscriber profile service (DSS) (Kenyon, ¶0017, a method of operating a home subscriber server (HSS)), the method comprising: updating, via the DSS, one or more services of the plurality of subscriber profiles of the subscriber based on the one or more services associated with the plurality of subscriber devices (Kenyon, ¶0024 and ¶0036, updating profile of subscriber for charging characteristics, policies for network access, provided services; these are all service features associated with the subscriber device for the wireless devices among the subscriber profiles); and operating the plurality of 
	However, Kenyon does not explicitly teach each of the plurality of devices having a set of device-specific features, wherein the plurality of devices belong to one user having a plurality of subscriber profiles; in response to the determining and the identified location of the device, selecting a device profile from the plurality of subscriber profiles; or dynamically building a new device profile as a function of the determined attribute data, the identified location and the device; and updating one of the plurality of subscriber profiles for the user associated with the device in response to the selected device profile according to one or more service features associated with an attribute of the location or adding the new device profile according to the one or more service features associated with the attribute of the location and the set of device-specific features. 
 	In the same field of endeavor, Wright teaches each of the plurality of devices having a set of device-specific features (Beattie, ¶0020, same or different type of devices such as tablet, laptop, smartphones, or any type of computing device (thus they have specific device features), wherein the plurality of devices belong to one user having a plurality of subscriber profiles (Beattie, ¶0005, plurality devices associated with one or more users having associated user profile(s)); in response to the determining and the identified location of the device (Beattie, ¶0024, in response to identifying or determining location information of the user device), selecting a device profile from the plurality of subscriber profiles (Beattie, ¶0030, identifying (i.e. selecting) a device profile or dynamically building a new device profile as a function of the determined attribute data, the identified location and the device; and updating one of the plurality of subscriber profiles for the user associated with the device in response to the selected device profile according to one or more service features associated with an attribute of the location (Beattie, ¶0024 and ¶0030, software update for updating user devices in the system such as user profiles for the user associated with the device(s) in response to the identified or selected device profile according to type of services associated with location identified information (i.e. attribute)) or adding the new device profile according to the one or more service features associated with the attribute of the location and the set of device-specific features. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Beattie into invention of Kenyon in order to provide efficient delivery of media content to the masses to enhanced quality-of-service for users, improved functionality for users, and additional features for users.  Such enhancements and improvements to content delivery technologies may provide for improved customer satisfaction, improved user experiences, and increased savings for service providers. 
As per claim 17 as applied to claim 16 above, Kenyon teaches receiving, at the DSS, a location of the subscriber device (Kenyon, ¶0018, receiving by HSS a location of the subscriber device); and 12Docket: IDF1 905/231263-30013updating, via the DSS, the one or more services of the plurality of subscriber profiles of the subscriber based on the location of the plurality of subscriber devices (Kenyon, ¶0036 and ¶0024, updating profile(s) of subscriber for subscriber or user associated with the device(s) according to charging characteristics, 
B.	Claims 2, 10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon (US 20190098485 A1) in view of Beattie (US 20170195396 A1) and further in view of YOUTZ (US 20180184412 A1). 
As per claim 2 as applied to claim 1 above, Kenyon in view of Beattie teaches processor updates the one of the plurality of subscriber profiles associated with the user of the device according to one or more service features associated with the device (Beattie, ¶0024 and ¶0030, software update for updating devices such as user profiles for the user associated with the device in response to the identified or selected profile according to type of services).
However, Kenyon in view of Beattie does not explicitly teach a device interface that receives attribute information about each of the plurality of devices; and a device attribute database, the device attribute database stores service features associated with the plurality of devices based on the attribute information associated with the device, wherein the processor is configured to receive an indication of which of the plurality of devices is in use by the user. 
 	In the same field of endeavor, YOUTZ teaches a device interface that receives attribute information about each of the plurality of devices (YOUTZ, ¶0022, server devices that receiving feature or attribute information about UEs or devices); and a device attribute database, the device attribute database storing service features associated with the plurality of devices based on the attribute information associated with the device (YOUTZ, ¶0025, database that stores information such as device type 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of YOUTZ into invention of Kenyon in view of Beattie in order to receive device type information indicating a device type of the UE or network resource requirements associated with the UE to reduce handover failure and decrease the number of lost connection or dropped calls (YOUTZ, ¶0008). 
	As per claim 10 as applied to claim 5 above, Kenyon in view of Beattie does not explicitly teach wherein the service feature is a multimedia priority service priority level.
	In the same field of endeavor, YOUTZ teaches wherein the service feature is a multimedia priority service priority level (YOUTZ, ¶0022 and ¶0050, priority service level, etc. (multimedia priority service level)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of YOUTZ into invention of Kenyon in view of Beattie in order to receive device type information indicating a device type of the UE or network resource requirements associated with the UE to reduce handover failure and decrease the number of lost connection or dropped calls (YOUTZ, ¶0008). 
As per claim 14 as applied to claim 5 above, Kenyon in view of Beattie does not explicitly teach wherein determining the device type comprises receiving from a network 
 	In the same field of endeavor, YOUTZ teaches, wherein determining the device type comprises receiving from a network an international mobile station equipment identifier software version (IMEISV) of the subscriber device (YOUTZ, ¶0039, receiving from a network IMEI or IMSI, ICCID, etc.) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of YOUTZ into invention of Kenyon in view of Beattie in order to receive device type information indicating a device type of the UE or network resource requirements associated with the UE to reduce handover failure and decrease the number of lost connection or dropped calls (YOUTZ, ¶0008). 
As per claim 19 as applied to claim 16 above, Kenyon in view of Beattie does not explicitly teach wherein the one or more services of the subscriber profile is a multimedia priority service priority level.
	In the same field of endeavor, YOUTZ teaches wherein the one or more services of the subscriber profile is a multimedia priority service priority level (YOUTZ, ¶0022 and ¶0050, priority service level, etc. (multimedia priority service level)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of YOUTZ into invention of Kenyon in view of Beattie in order to receive device type information indicating a device type of the UE or network resource requirements 
C)	Claims 6, 8, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon (US 20190098485 A1) in view of Beattie (US 20170195396 A1) and further in view of Cazanas (US 20150189542 A1). 
As per claim 6 as applied to claim 5 above, Kenyon in view of Beattie does not explicitly teach determining, at the DSS, one or more service features associated with the device type ; and updating, via the DSS, one or more services of the subscriber profile based on the one or more service features associated with the device.
 In the same field of endeavor, Cazanas teaches determining, at the DSS, one or more service features associated with the device type (Cazanas, ¶0038 and ¶0044, determining service features (i.e. rate information, minutes allowed, etc.) related to UE devices 110 and the device type (i.e. tablet vs smartphone) of the UE devices 110); and updating, via the DSS, one or more services of the subscriber profile based on the one or more service features associated with the device (Cazanas, Fig.1, ¶0021 and ¶0044, HSS update profile(s) information for the user associated with UE devices 110 types based on rate information or minutes allowed or other information (these are all service features) associated UE device 110). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Cazanas into invention of Kenyon in view of Beattie in order to provide access to the content subscription database for content subscription information from user profile 
As per claim 8 as applied to claim 5 above, Kenyon in view of Beattie does not explicitly teach, wherein the service feature is a quality of service (QoS) level.
In the same field of endeavor, Cazanas teaches, wherein the service feature is a quality of service (QoS) level (Cazanas, ¶0038, quality of service (QoS) level).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Cazanas into invention of Kenyon in view of Beattie in order to provide access to the content subscription database for content subscription information from user profile information associated with UE devices for purpose of efficient management of distribution of content and better user experience (Cazanas, background). 
As per claim 11 as applied to claim 5 above, Kenyon in view of Beattie does not explicitly teach wherein the service feature is a spending limit profile. 
In the same field of endeavor, Cazanas teaches, wherein the service feature is a spending limit profile (Cazanas, ¶0044, minutes allowed or other information).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Cazanas into invention of Kenyon in view of Beattie in order to provide access to the content subscription database for content subscription information from user profile information associated with UE devices for purpose of efficient management of distribution of content and better user experience (Cazanas, background). 

 	However, Kenyon in view of Beattie does not explicitly teach quality of service of the allowed service.
 	In the same field of endeavor, Cazanas teaches quality of service of the allowed service (Cazanas, ¶0038 and ¶0044, quality of service (QoS) of allowed minutes). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Cazanas into invention of Kenyon in view of Beattie in order to provide access to the content subscription database for content subscription information from user profile information associated with UE devices for purpose of efficient management of distribution of content and better user experience (Cazanas, background). 
As per claim 20 as applied to claim 16 above, Kenyon in view of Beattie does not explicitly teach wherein the one or more services of the subscriber profile is a spending limit profile. 
In the same field of endeavor, Cazanas teaches, wherein the one or more services of the subscriber profile is a spending limit profile (Cazanas, ¶0044, minutes allowed or other information).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Cazanas into invention of Kenyon in view of Beattie in order to provide access to the 

D)	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon (US 20190098485 A1) in view of Beattie (US 20170195396 A1) and further in view of Caldwell (US 20140099928 A1). 
 	As per claim 13 as applied to claim 5 above, Kenyon in view of Beattie does not explicitly teach, wherein the DSS comprises an equipment identity register (EIR).  
 	In the same field of endeavor, Caldwell teaches wherein the DSS comprises an equipment identity register (EIR) (Caldwell, ¶0028, equipment identity register (EIR)). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Caldwell into invention of Kenyon in view of Beattie in order to detect an unlicensed user equipment to provide more flexibility and immediacy of information transfer (Caldwell, ¶0002). 
	As per claim 15 as applied to claim 5 above, Kenyon in view of Beattie does not explicitly teach wherein determining the device type comprises receiving from a network a type allocation code (TAC) of the subscriber device. 
In the same field of endeavor, Caldwell teaches, wherein determining the device type comprises receiving from a network a type allocation code (TAC) of the subscriber device (Caldwell, ¶0041, a type allocation code (TAC)). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643